Citation Nr: 1336253	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen claim for service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

Although the RO declined to reopen the previously denied claim for service connection for PTSD in an October 2009 decision, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In addition, a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Fanning v. Brown, 4 Vet. App. 225 (1993).  In this case, medical records associated with the claims file show that in addition to posttraumatic stress disorder (PTSD), the Veteran has been diagnosed with adjustment disorder with mixed anxiety and depressed mood, anxiety disorder not otherwise specified (NOS), and major depressive disorder.  Therefore, all of those disabilities will be considered.

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A November 2002 rating decision denied service connection for PTSD. The Veteran filed a timely notice of disagreement with that decision.  However, in May 2003 the Veteran withdrew his appeal.  The November 2002 decision is final.

2.  The evidence received subsequent to the last final denial of the Veteran's psychiatric claim is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  Since the November 2002 rating decision, new and material evidence has been received and the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 2002 rating decision denied service connection for PTSD.  The RO determined that evidence of behavioral changes was not shown in service that would support the Veteran's contention that a personal assault occurred.  The RO concluded that there was no credible evidence that the claimed stressor occurred and denied service connection for PTSD.

The evidence of record at the time of the November 2002 rating decision included the Veteran's service medical records which were negative for complaints, findings, or diagnosis of any psychiatric disability.  The Veteran's self report of medical history on separation shows that the Veteran reported depression or anxiety.  The examiner noted that such symptoms were present for a week.  Personnel records showed that the Veteran was given an expeditious discharge on the basis that he failed to demonstrate the necessary motivation and was not of value to the Army.  Another service medical record shows a finding of passive aggressive behavior with no significant mental illness.  

VA medical records show that the Veteran was diagnosed with recurrent major depressive disorder, with psychotic features (rule out schizoaffective disorder ) , chronic PTSD; panic disorder with agoraphobia; cocaine dependence; and alcohol abuse.  

The Veteran was notified of the RO's denial in November 2002 and in December 2002 the Veteran submitted his notice of disagreement.  However, in a May 2003 written statement, the Veteran withdrew his appeal of the denial of service connection for PTSD.  Therefore, the November 2002 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013).

In January 2009, the Veteran requested service connection for PTSD.  In a January 2009 notice letter, the Veteran was advised that his claim for service connection for PTSD was previously denied and that he needed to submit new and material evidence to reopen his claim. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new. New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2013).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

VA must fully review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996). Furthermore, for purposes of determining whether it is material analysis, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, evidence added to the claims file since the final November 2002 rating decision includes VA medical records showing that the Veteran has consistently reported a sexual assault that occurred in service, with the same facts and circumstances reiterated each time.  In addition, VA psychologists have now include in their diagnosis a notation of military sexual trauma as part of their Axis I diagnosis.  Also, the Veteran has provided testimony that he was afraid to report the assault in service because he was threatened by the individuals who assaulted him.  He testified that after the assault, he was late to formations, stopped polishing his shoes, and his performance just was not the same.  He and his representative testified that his lack of concern about his appearance and performance led to his separation from service; which was not on schedule.

The Board finds that the Veteran's testimony combined with the recently added VA medical records are both new and material.  The newly received lay and clinical evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303, 3.310 (2013).  Specifically, that newly submitted evidence suggests that the Veteran's current psychiatric problems may be etiologically related to alleged in-service events, specifically, a sexual assault.

VA medical mental health records shows psychiatric diagnoses under Axis I of military sexual assault.  That notation was not of record at the time of the last final decision.  That notation, in light of all the evidence of record, is sufficient to suggest that a VA psychologist found the Veteran's contentions of a military sexual assault plausible, despite the lack of any discussion or comment on the notation.

Therefore, the new evidence, which is presumed credible for the purpose of determining whether to reopen the claim, is material and the claim for service connection for a psychiatric disability is reopened.  To that extent only, the appeal is allowed.


ORDER

Because new and material evidence has been received to reopen the claim for service connection for a psychiatric disability, to include PTSD, the claim is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran contends that he has a psychiatric disability, to include PTSD, related to a sexual assault which occurred in service by fellow service members while stationed in Germany.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate her account of the stressor incident.  Examples of that evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2013).

The Veteran was provided a notice letter in January 2009.  However, the letter did not provide the Veteran with notice specific to a claim for service connection for PTSD based on in-service personal assault.  Therefore, a remand is warranted to provide the Veteran with adequate notice.  

In addition, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(2013); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a psychiatric disability during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current psychiatric disability to his active service.  Accordingly, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  This remand will allow service connection for all current psychiatric disabilities to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

During the Board hearing, the Veteran asserted that he spoke with the Chaplain and to Mental Hygiene in service.  However, a June 2011 search for inpatient clinical records from service and records of the alleged assault was negative.  The Board notes that mental health treatment records are often stored apart from other service treatment records.  Therefore, an additional request to search for records should be to the National Personnel Records Center (NPRC), Records Management Center (RMC), or any other appropriate location, 

Finally, a review of the claims file shows that the most recent VA medical records are dated in March 2011.  To aid in adjudication, any VA medical records dated since March 2011, should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of what information and evidence is necessary to substantiate a claim for PTSD based on in-service sexual harassment and personal assault and that the claim may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  A copy of the correspondence should be included in the claims file. 

2.  Attempt to obtain any separately stored service mental hygiene records pertaining to the Veteran from any appropriate source including the National Personnel Records Center or Records Management Center. 

3.  Ask the Veteran to identify all health care providers that have treated him for psychiatric disabilities, and attempt to obtain records from each health care provider that he identifies who might have available records of treatment, if not already in the claims file. 

4.  Obtain all outstanding VA treatment records dated from March 2011 to the present.

5.  After the above development has been completed, schedule the Veteran for a VA examination with a psychiatrist who has not previously examined him to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed must be provided.  The examiner's opinion should specifically address the following: 

a)  Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-IV.

b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV. 

c)  If a diagnosis of PTSD is warranted, specify whether the diagnosis of PTSD is due to any alleged in service stressor, to include sexual trauma.  The examiner is asked to consider whether the evidence supports the Veteran's contention of in-service sexual assault that would be productive of PTSD, and whether the alleged in-service stressor was sufficient to produce PTSD pursuant to the DSM-IV criteria.  In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.

d)  For any currently diagnosed psychiatric disability, other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability is related to service or a service-connected disability, or that any psychosis developed within one year of the Veteran's discharge from service.  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is requested to cite to the relevant evidence in providing the opinion. 

6.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


